The Honorable Shawn Womack State Senator P.O. Box 332 Mountain Home, AR 72654
Dear Senator Womack:
You have presented the following question for my opinion:
  Is it a violation of Arkansas law to drive a limousine that is equipped with blue side marker lights that are mounted on the roof pillars on the side of the vehicle between the side windows?
RESPONSE
It is my opinion that the driving of such a vehicle with the blue lights illuminated is a violation of Arkansas law.
Arkansas law prohibits the use of blue lights on any vehicle other than police agency vehicles.
The primary statute that is pertinent to your question is A.C.A. § 27-36-301, which states:
  (b) Except as otherwise provided by the statutes of the State of Arkansas, it is unlawful for any person to install or activate or operate a blue light in or on any vehicle in this state or to possess in or on any vehicle in this state a blue light that is not sealed in the manufacturer's original package. As used in this section, "blue light" means an operable blue light which:
  (1) Is designed for use by an emergency vehicle, or is similar in appearance to a blue light designed for use by an emergency vehicle; and
  (2) Can be operated by use of the vehicle's battery, the vehicle's electrical system, or a dry cell battery.
  (c)(1) A violation of subsection (b) of this section shall be a Class A misdemeanor.
  (2) Violation of any other provision of this subchapter shall be considered a misdemeanor and shall be punishable by a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each offense.
A.C.A. § 27-36-301(b) and (c).
Because the above-quoted provision clearly prohibits installing blue lights on vehicles "except as otherwise provided by the statutes of the State of Arkansas," it is necessary to consult the statutes that authorize the use of blue lights. The use of blue lights is authorized only on police agency vehicles. This authorization is stated primarily in A.C.A. § 27-36-303, which requires the use of blue lights on all "police motor vehicles which are equipped with emergency lighting and operated within the State of Arkansas." The authorization is reiterated in A.C.A. § 27-49-219, which, defining "authorized emergency vehicle," limits the use of blue lights to vehicles "used by state, county, city, or municipal police agencies."
I also note that the statute prohibits only the use of blue lights that are "designed for use by an emergency vehicle," or that are "similar in appearance to a blue light designed for use by an emergency vehicle." In my opinion, this prohibition extends to any blue light. I base this conclusion on the fact that A.C.A. § 27-49-219(d) imposes a very general requirement that police vehicles be equipped with blue lights. The requirement is not limited to flashing or rotating blue lights. That statute defines "authorized emergency vehicle as follows:
  (d)(1) "Authorized emergency vehicle" means authorized emergency vehicles which shall include:
  (A) Motor vehicles used by state, county, or city and municipal police agencies, all of which shall be equipped with:
(i) Blue; or
(ii) Blue, red, or white rotating or flashing emergency lights;
A.C.A. § 27-49-219(d)(1).
Because motor vehicles that are used by police agencies are required to be equipped with blue lights generally, it is my opinion that the use ofany type of blue lights on other vehicles is prohibited.
Accordingly, I conclude that driving the vehicle you have described with the blue lights illuminated would constitute a violation of law.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General